OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division, insofar as appealed from, should be reversed, with costs, and the petition dismissed in its entirety.
Petitioner, employed in a supervisory capacity, engaged in the willful and intentional illegal disposition of county property. Accordingly, we cannot conclude that the penalty of demotion to a nonsupervisory position shocks the judicial conscience (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233-234 [1974]). We reiterate that the Appellate Division has no discretionary authority or interest of justice jurisdiction in this CPLR article 78 proceeding to review the penalty imposed by respondent Commissioner of the Westchester County Department of Parks, Recreation and Conservation (see Matter of Rutkunas v Stout, 8 NY3d 897, 899 [2007]).
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), judgment, insofar as appealed from, reversed, etc.